DETAILED ACTION
This final Office action is in response to applicant’s response filed on Dec. 21, 2021.
The amendments to the specification filed December 21, 2021 were approved.
The replacement figures filed December 21, 2021 were approved.
Status of claims: claims 2, 4, 5, and 11 are cancelled; claims 9, 10, and 12-15 are withdrawn; claims 1, 3, and 6-8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7, line 2 is objected to because of the following informalities: “second door leaf part” recited twice should be amended to “second door leaf portion.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/001168 to Johansson.
Johansson discloses a door apparatus, comprising: 
a door leaf part including a first door leaf portion 4 and a second door leaf portion 3;  
a pivot mechanism defining a pivot axis connected to the first door leaf portion, (see FIGS. 1a-1c)
wherein the second door leaf portion is slidably movable with respect to the first door leaf portion between a first position, in which the door leaf part extends a first distance from the pivot axis, and a second position in which the door leaf part extends a second distance from the pivot axis, the first distance being larger than the second distance, and the pivot mechanism is to enable the door leaf part to pivot about the pivot axis when the second door leaf portion is in the second position; and 
an engagement mechanism for inhibiting pivoting of the door leaf part when the second door leaf portion is not in the second position, wherein the second door leaf portion includes a protrusion 28,30 to engage with a channel 29,31 of the engagement mechanism,
wherein the channel includes a first channel part 29 with a first length that is substantially parallel to a direction of movement of the second door leaf portion when moving between an open and closed position and a second channel part 31 with a second length that is substantially perpendicular to the first channel part that intersects with the first channel part. (see FIGS. 4a-4c and pages 4, 5, 8, and 9) (claim 1)
Johansson further discloses wherein the protrusion to engage with the channel during movement between the first position and the second position includes a pin positioned within the channel. (claim 3) 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson as applied to claims 1 and 3 above, and further in view of McMullen, Jr. et al. (hereinafter “McMullen”).
Johansson fails to disclose a holding mechanism to inhibit sliding movement of the second door leaf portion during pivoting of the door leaf part.
McMullen further discloses a holding mechanism 50 to inhibit sliding movement of the second door leaf portion during pivoting of the door leaf part. (see FIGS. 1, 3, 4 and [0019]) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a holding mechanism with Johansson, as taught by McMullen, in order to assist with maintaining the second door leaf portion in a certain position. (claim 6) 
Johansson, as applied above, further discloses wherein the holding mechanism is to engage with the second door leaf part when the second door leaf part is in the second position, (claim 7) and wherein the holding mechanism comprises a magnet and/or a latch. (claim 8)

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. More specifically, on page 9 of the applicant’s response filed December 21, 2021, the applicant states the following:

    PNG
    media_image1.png
    274
    640
    media_image1.png
    Greyscale

The examiner respectfully disagrees. As noted in the rejection above, Johansson discloses a channel that includes a first channel part 29 and a second channel part 31. As illustrated in FIGS 4a-4c, the first channel part 29 is clearly “substantially perpendicular” to the second channel part 31. Applicant appears to be discussing issues not recited in the claims with the last line of the paragraph above. Furthermore, these two channel parts do in fact read on the claim 1 recitation of “wherein the channel includes a first channel part with a first length that is substantially parallel to a direction of movement of the second door leaf portion when moving between an open and closed position and a second channel part with a second length that is substantially perpendicular to the first channel part that intersects with the first channel part.” Thus, the rejection of the claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634